 Case 19-12243-elf       Doc 7    Filed 04/16/19 Entered 04/16/19 15:13:58             Desc Main
                                   Document     Page 1 of 1


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE: Onajite Okoh                                 CHAPTER 13

          DEBTOR
                                                      BANKRUPTCY CASE NUMBER
                                                      19-12243/ELF


                ENTRY OF APPEARANCE AND REQUEST FOR NOTICE

       Pursuant to Bankruptcy Rules 2002 and 9007, Bankruptcy Code §§102(1), 342, and

1109(b), Nationstar Mortgage LLC d/b/a Mr. Cooper, requests special notice of all matters which

must be noticed to creditors, equity security holders, any creditors or other committees, and any

other parties in interest whether sent by the Court, the Debtor, the Trustee, or any other party.

This request includes not only the notices and papers referred to in the Rules above, but also

includes, without limitation, Orders and notice of any Application, Motion, Petition, Pleading,

Request, Complaint, and demand, whether formal or informal, whether written or oral, and

whether transmitted or conveyed by mail delivery, telephone, telegraph, telex, facsimile or

otherwise.


                                                      SHAPIRO & DENARDO, LLC

DATED: 4/16/2019                                      BY:/s/Leslie J. Rase
                                                      Leslie J. Rase, Esquire
                                                      Shapiro & DeNardo, LLC
                                                      3600 Horizon Drive, Suite 150
                                                      King of Prussia, PA 19406
                                                      (610) 278-6800 / fax (847) 954-4809
                                                      PA BAR ID # 58365
                                                      pabk@logs.com
S&D File #: 17-055766
